DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 7/16/2021. As directed by the amendment, claims 1, 3-4, 8-13, 21, and 23-24 were amended, claims 16-20 were cancelled, and new claims 26-27 were cancelled. Thus, claims 1-15 and 21-27 are presently pending in this application.
Claims 1-15 and 21-27 are allowed based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Jason Muth on 11/1/2021. 

The application has been amended as follows:

a module body defining
an inlet passage; 
a first nozzle in fluid communication with the inlet passage;
a first air splitter in fluid communication with the first nozzle; 
a first transfer passage in fluid communication with a first side of the first air splitter;
a second transfer passage in fluid communication with a second side of the first air splitter, wherein the first air splitter is configured to create two unequal air pressure fields to deflect an airflow from the first nozzle toward the first transfer passage;
a second nozzle in fluid communication with the first transfer passage;
a second air splitter in fluid communication with the second nozzle;
a first bladder passage in fluid communication with a first side of the second air splitter, wherein the second air splitter is configured to create two unequal air pressure fields to deflect the airflow toward the first bladder passage; 
a second bladder passage in fluid communication with a second side of the second air splitter;
a first vent passage in fluid communication with the first bladder passage; 
a second vent passage in fluid communication with the second bladder passage[[,]]; and
a third air splitter, wherein the second transfer passage is located between the first air splitter and the third air splitter,
wherein feedback from a first feedback zone to the first transfer passage causes the first splitter zone to switch the airflow from the first transfer passage to the second transfer passage.    

8.	(Currently Amended) The fluidic switching module of claim 1, further comprising: 
a third nozzle in fluid communication with the second transfer passage[[;]],   [[a]]the third air splitter in fluid communication with the third nozzle; 
a third bladder passage in fluid communication with a first side of the third air splitter;
a fourth bladder passage in fluid communication with a second side of the third air splitter;
a third vent passage in fluid communication with the third bladder passage; and
a fourth vent passage in fluid communication with the fourth bladder passage.

12.	(Currently Amended) A pneumatic module having an air passage formed therein, the air passage comprising: 
	a first inlet zone at a first upstream position;
a first splitter zone downstream from the first inlet zone;
a first transfer zone fluidly connected to and downstream from the first splitter zone;

a second inlet zone fluidly connected to and downstream from the first transfer zone;
a second splitter zone positioned downstream from the second inlet zone; 
a first bladder zone fluidly connected to and downstream from the second splitter zone;
a second bladder zone fluidly connected to and downstream from the second splitter zone; 
a first vent zone fluidly connected to the first bladder zone; 
a second vent zone fluidly connected to the second bladder zone; 
a first feedback zone fluidly connected to the second vent zone and the first transfer zone[[,]]; and
a third splitter zone positioned such that the second transfer zone is located between the third splitter zone and the first splitter zone,
wherein the first splitter zone is configured to create two unequal air pressure fields to deflect an airflow from the first inlet zone toward the first transfer zone, and wherein feedback from the first feedback zone to the first transfer zone causes the first splitter zone to switch the airflow from the first transfer zone to the second transfer zone. 

13.	(Currently Amended) The pneumatic module of claim 12, wherein the air passage further includes:
, [[a]]the third splitter zone downstream from the third inlet zone;
	a third bladder zone fluidly connected to and downstream from the third splitter zone; and
	a fourth bladder zone fluidly connected to and downstream from the third splitter zone.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Burns (CA2,336,053) and McCracken (3,306,538) do not specifically disclose the claimed method as presented in the claims 1-15 and 21-27. 
Regarding claim 1, (based on the annotated-figures in the non-final rejection having the mailing date of 3/16/2021) Burns discloses a fluidic switching module (fig. 4 with the fluidic switch in fig. 3, see page 12, lines 3-9, Burns discloses that the operation of each switch is described earlier and earlier, page 11 describes the switch of fig. 3) comprising: a module body (body forming all of the passages shown in figs. 4 and 3) defining an inlet passage (see inlet passage is the passage from pump P-1 to the Nozzle, see the annotated-Burns fig. 4); a first nozzle in fluid communication with the inlet passage; a first air splitter in fluid communication with the first nozzle (see the annotated-Burns fig. 4); a first transfer passage (see that annotated-Burns fig. 4) in fluid communication with a first side of the air splitter a second transfer passage (see the annotated-Burns fig. 4) in fluid communication with a second side of the air splitter; a second nozzle in fluid communication with the first transfer passage (see the annotated-

    PNG
    media_image1.png
    1002
    1056
    media_image1.png
    Greyscale

Alternative interpretation of Burns (based on the annotated figure above), Burns discloses a fluidic switching module comprising: a module body defining an inlet passage; a first nozzle in fluid communication with the inlet passage; a first air splitter (30, fig. 2) in fluid communication with the first nozzle; a first transfer passage in fluid communication with a first side of the first air splitter, a second transfer passage in fluid communication with a second side of the first air splitter, wherein the first air splitter is configured to create two unequal air pressure fields to deflect an airflow from the first 
Regarding claim 1, (based on the annotated-figures in the non-final rejection having the mailing date of 3/16/2021) McCracken discloses a fluidic switching module (entire device shown in fig. 2, McCracken discloses a fluid module where fluids enters through an inlet source such as 35, 12, 56, 86, and 104, and the fluid constantly moves from one location, therefore, the module is a fluidic switching module, see Col 2, line 28 to Col 4, line 25) comprising: a module body (13, 11, 10, fig. 2, see Col 2, lines 12-67) defining an inlet passage (inlet 12 and inlet passage 16, see fig. 1, see Col 2, lines 15-54); a first nozzle in fluid communication with the inlet passage (see the annotated-McCracken fig. 1, see Col 2, line 35-Col 3, lines 1-64); a first air splitter in fluid communication with the first nozzle (see the annotated-McCracken fig. 1, as shown, the 
Regarding claim 12, (based on the annotated-figures in the non-final rejection having the mailing date of 3/16/2021) Burns discloses a pneumatic module (fig. 4 with the fluidic switch in fig. 3, see page 12, lines 3-9, Burns discloses that the operation of 

    PNG
    media_image2.png
    998
    1062
    media_image2.png
    Greyscale

Alternative interpretation of Burns (based on the annotated figure directly above), Burns discloses a pneumatic module having an air passage formed therein, the air passage comprising: a first inlet zone at a first upstream position; a first splitter zone (30, fig. 2) downstream from the first inlet zone; a first transfer zone fluidly connected to and downstream from the first splitter zone; a second transfer zone fluidly connected to and downstream from the first splitter zone; a second inlet zone fluidly connected to and downstream from the first transfer zone; a second splitter zone (31, fig. 2) positioned 
Regarding claim 12, (based on the annotated-figures in the non-final rejection having the mailing date of 3/16/2021) McCracken discloses a pneumatic module (entire device shown in fig. 2, McCracken discloses a fluid module where fluids enters through an inlet source such as 35, 12, 56, 86, and 104, and the fluid constantly moves from one location, therefore, the module is a fluidic switching module, see Col 2, line 28 to Col 4, line 25) having an air passage (air passage is the entire space/pathway shown in fig. 1 that are within the 4 outer walls) formed therein, the air passage comprising: a first 
Regarding claim 21, (based on the annotated-figures in the non-final rejection having the mailing date of 3/16/2021) Burns discloses a fluidic switching module (module shown in fig. 2, Burns discloses that fig. 2 depicts a pair of backloaded crossover-type fluidic switches having negative interaction regions 30 and 31, and discloses in fig. 1 and pages 8-9 a single backloaded crossover type fluidic switches with a negative interaction region) comprising: a first subsystem (see the annotated-Burns fig. 2) having an inlet passage (see the annotated-Burns fig. 2) configured for fluid communication with a source of pressurized air (35, fig. 2, page 10, lines 8-27), and a first air splitter downstream from and in fluid communication with the inlet passage to receive an airflow from the source of pressurized air (see the annotated-Burns fig. 2), wherein the first air splitter includes a first outlet and a second outlet (see the annotated-Burns fig. 2 and page 10, lines 8-27), a second subsystem (see the annotated-Burns fig. 2) having a second air splitter downstream from and in fluid communication with the first air splitter through the first outlet to receive the airflow from the first air splitter (see the annotated-Burns fig. 2 and page 10, lines 8-27), wherein the 
Therefore, claims 1-15 and 21-27 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785